DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 28 “… and Ar11 and Ar12 may be bonded to each other via a single bond…”. The term “may be” renders the claim indefinite because it is unclear if the contents after the word “may be” are parts of the limitations. Applicant should note that claims must be analyzed to determine their metes and bounds so that it is clear from the claim language what subject matter the claims encompass. The definiteness of the claim(s) is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claim(s). See In re Hammack, 166 USPQ 204 (CCPA 1970), In re Moore, 169 USPQ 236 (CCPA 1971), Ex parte Kristensen, 10 USPQ 2d 1701, 1703 (PTO Bd. Pat. App & Intf. 1989).
Claim 22 recites in line 25 “… and Ar11 and Ar12 may be bonded to each other via a single bond or may form a substituted or unsubstituted ring structure together with R4…”. The terms “may be” or “may” renders the claim indefinite because it is unclear if the contents after the word “may be” are parts of the limitations. Applicant should note that claims must be analyzed to determine their metes and bounds so that it is clear from the claim language what subject matter the claims encompass. The definiteness of the claim(s) is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claim(s). See In re Hammack, 166 USPQ 204 (CCPA 1970), In re Moore, 169 USPQ 236 (CCPA 1971), Ex parte Kristensen, 10 USPQ 2d 1701, 1703 (PTO Bd. Pat. App & Intf. 1989).
Claims 2-21 are 23-36 are rejected since they inherit the deficiencies from the claims with they are dependent from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 15, 17-25, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Patent No. 10,388,886) in view of Cha et al. (U.S. Patent Application Publication No. 2017/0365788).
Regarding to claim 1, Watanabe teaches a compound represented by formula (1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 (columns 21-22, compound (1-1-9))
wherein:
R1 to R9 are each independently a hydrogen atom, a halogen atom, a cyano group, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group having 1 to 20 carbon atoms, a substituted or unsubstituted alkynyl group having 1 to 20 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 20 ring carbon atoms, a substituted or unsubstituted alkoxy group having 1 to 20 carbon atoms, a substituted or unsubstituted alkylthio group having 1 to 20 carbon atoms, a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted aralkyl group having 7 to 51 carbon atoms, a substituted or unsubstituted aryloxy group having 6 to 50 ring carbon atoms, a substituted or unsubstituted arylthio group having 6 to 50 ring carbon atoms, a group represented by -Si(R101)(R102)(R103), a group represented by -N(R104)(R105), or a
substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms (columns 21-22, compound (1-1-9), R1 to R9 are each independently a hydrogen atom),
or
adjacent two selected from R1 to R3, adjacent two selected from R4 to R6, or adjacent two selected from R7 to R9 form a substituted or unsubstituted ring structure;
R101 to R105 are each independently a hydrogen atom, a substituted or unsubstituted alkyl
group having 1 to 20 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to
20 ring carbon atoms, a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms,
or a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms (not applicable since the limitations “R1 to R9 are each independently a hydrogen atom” are met); 
Ar1 is a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms, or a group represented by formula (11) (columns 21-22, compound (1-1-9), aryl group having 6 to 50 ring carbon atoms, or heterocyclic group having 5 to 50 ring atoms)

    PNG
    media_image2.png
    735
    1125
    media_image2.png
    Greyscale

and
L1, L2, L11 and L12 are each independently a single bond, a substituted or unsubstituted
arylene group having 6 to 50 ring carbon atoms, or a substituted or unsubstituted divalent
heterocyclic group having 5 to 50 ring atoms (columns 21-22, compound (1-1-9), L1, L2 are each independently a single bond).
Watanabe does not disclose Ar2 is a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms, or a group represented by formula (11).
Cha discloses Ar2 is a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Cha to configure Ar2 to be a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms in order to increase conversion efficiency.
Regarding to claim 3, Watanabe teaches compound is represented by formula (2):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein R1 to R9, Ar1 to Ar2, and L2 are as defined above (columns 21-22, compound (1-1-9)).
Regarding to claim 4, Watanabe teaches the compound is represented by formula (3):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein R 1 to R9 and Ar1 to Ar2 are as defined above (columns 21-22, compound (1-1-9)). 
Regarding to claim 9, Watanabe as modified discloses Ar1 and Ar2 are each independently a substituted aryl group having 6 to 50 ring carbon atoms (Watanabe, columns 21-22, compound (1-1-9), Cha, ([0058]).
Regarding to claim 15, Watanabe teaches the compound is represented by formula (1-1-1):
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein R1 to R3 , R6 to R7 , L1, L2, Ar1, and Ar2 are as defined above (columns 21-22, compound (1-1-9)).
Regarding to claim 17, Watanabe teaches wherein -L1-Ar1 and -L2-Ar2 are the same (columns 21-22, compound (1-1-9)).
Regarding to claim 18, Watanabe teaches adjacent two selected from R1 to R3, adjacent two selected from R4 to R6, and adjacent two selected from R7 to R9 do not form a ring structure (columns 21-22, compound (1-1-9)).
Regarding to claim 19, Watanabe teaches R1 to R9 are each independently a hydrogen atom, a cyano group, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 20 ring carbon atoms, a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a group represented by N(R104)(R105), or a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms ((columns 21-22, compound (1-1-9), each independently a hydrogen atom).
Regarding to claim 20, Watanabe teaches the substituent referred by "substituted or unsubstituted" is selected from the group consisting of a halogen atom, a cyano group, an alkyl group, an alkenyl group, an alkynyl group, a cycloalkyl group, an alkoxy group, an alkylthio group, an aryl group, an aralkyl group, an aryloxy group, an arylthio group, a group represented by -Si(R101)(R102)(R103), a group represented by -N(R104)(R105), a heterocyclic group, a nitro group, a hydroxyl group, a carboxyl group, a vinyl group, a carbonyl group having a substituent selected from an alkyl group and aryl group, a sulfonyl group having a substituent selected from an alkyl group and aryl group, a disubstituted phosphoryl group having a substituent selected from an alkyl group and aryl group, an alkylcarbonyloxy group, an arylcarbonyloxy group, an alkylsulfonyloxy group, an arylsulfonyloxy group, and a (meth)acryloyl group (columns 21-22, compound (1-1-9)).
Regarding to claim 21, Watanabe teaches the substituent referred by "substituted or unsubstituted" is selected from the group consisting of a halogen atom, a cyano group, an alkyl group, a cycloalkyl group, an aryl group, and a heterocyclic group (columns 21-22, compound (1-1-9)).
Regarding to claim 22, Watanabe teaches a compound represented by formula (1):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

 (columns 21-22, compound (1-1-9))
wherein:
R1 to R9 are each independently a hydrogen atom, a halogen atom, a cyano group, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group having 1 to 20 carbon atoms, a substituted or unsubstituted alkynyl group having 1 to 20 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 20 ring carbon atoms, a substituted or unsubstituted alkoxy group having 1 to 20 carbon atoms, a substituted or unsubstituted alkylthio group having 1 to 20 carbon atoms, a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted aralkyl group having 7 to 51 carbon atoms, a substituted or unsubstituted aryloxy group having 6 to 50 ring carbon atoms, a substituted or unsubstituted arylthio group having 6 to 50 ring carbon atoms, a group represented by -Si(R101)(R102)(R103), a group represented by -N(R104)(R105), or a
substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms (columns 21-22, compound (1-1-9), R1 to R9 are each independently a hydrogen atom),
or
adjacent two selected from R1 to R3, adjacent two selected from R4 to R6, or adjacent two selected from R7 to R9 form a substituted or unsubstituted ring structure;
R101 to R105 are each independently a hydrogen atom, a substituted or unsubstituted alkyl
group having 1 to 20 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to
20 ring carbon atoms, a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms,
or a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms (not applicable since the limitations “R1 to R9 are each independently a hydrogen atom” are met); 
Ar1 is a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms, or a group represented by formula (11) (columns 21-22, compound (1-1-9), aryl group having 6 to 50 ring carbon atoms, or heterocyclic group having 5 to 50 ring atoms)

    PNG
    media_image2.png
    735
    1125
    media_image2.png
    Greyscale

and
L1, L2, L11 and L12 are each independently a single bond, a substituted or unsubstituted
arylene group having 6 to 50 ring carbon atoms, or a substituted or unsubstituted divalent
heterocyclic group having 5 to 50 ring atoms (columns 21-22, compound (1-1-9), L1, L2 are each independently a single bond).
Watanabe does not disclose Ar2 is a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms, or a group represented by formula (11).
Cha discloses Ar2 is a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Cha to configure Ar2 to be a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms in order to increase conversion efficiency.
Regarding to claim 23, Watanabe teaches a material for organic electroluminescence device which comprises the compound according to claim 1 (the title of the reference).
Regarding to claim 24, Watanabe teaches an organic electroluminescence device comprising a cathode, an anode, and an organic layer disposed between the cathode and the anode, wherein the organic layer comprises a light emitting layer and at least one layer of the organic layer comprises the compound according to claim 1 (Fig. 1, column 61, lines 38-44).
Regarding to claim 25, Watanabe teaches the light emitting layer comprises the compound (column 6, lines 8-11).
Regarding to claim 36, Watanabe teaches an electronic device comprising the organic electroluminescence device according to claim 24 (the title of the reference).
Allowable Subject Matter
Claims 2, 5-8, 10-14, 16, and 26-35 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “Ar1 and Ar2 are each independently a substituted or unsubstituted aryl group having 10 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms, a group represented by formula (11), or a group represented by formula (21):
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(21)
wherein …” in combination with the limitations recited in claim 1.
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “the compound is represented by formula (4):
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein …” in combination with the limitations recited in claim 1.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the compound is represented by formula (5):
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

wherein …” in combination with the limitations recited in claim 1.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “the compound is represented by formula (6):
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein …” in combination with the limitations recited in claim 1.
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the compound is represented by formula (7):
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

wherein …” in combination with the limitations recited in claim 1.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “the compound is represented by formula (8):
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

wherein …” in combination with the limitations recited in claim 1.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “the compound is represented by formula (9):
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

wherein …” in combination with the limitations recited in claim 1.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the compound is represented by formula (1-1):
 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

wherein …” in combination with the limitations recited in claim 1.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “formula (11) is represented by formula (31):
 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

wherein …” in combination with the limitations recited in claim 1.
Regarding to claim 26, the prior art fails to anticipate or render obvious the claimed limitations including “at least one layer of the organic layer comprises the compound and a compound represented by formula (10):
 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

wherein …” in combination with the limitations recited in claim 1 and claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828